Title: General Orders, 25 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Wednesday Decr 25th 1782
                            Parole Groton
                            Countersigns Haverhill, Ilchester.
                        
                        
                            
                                For the day tomorrow
                                 
                                Lt Colonel Cochran, Major Lansdale.
                            
                            
                                For duty tomorrow
                                
                                the 1st Newhampshire regiment
                            
                        
                        Untill further orders the old and New field officers of the day and commanding officers of Patrolls are to
                            meet every morning at 10 o’clock on the left of the third Massachusetts brigade; when the officers to be relieved will
                            make their reports and communicate every material occurrence to those who relieve them; The field officers for the day
                            will at the same time regulate the routs for the Patrols and give the officers commanding them their instructions.
                        The General highly approves the proposal made by the Revd Doctr Evans for erecting a public Building and
                            consents to the General & field officers meeting to determine on the situation and plan for it: the Doctor
                            therefore requests that those who are desirous of promoting so usefull a Scheme will be pleased to meet at Major General
                            Gates’s quarters tomorrow morning ten o’clock.
                    